Appeal from decisions of the Workers’ Compensation Board, filed May 18, 1978 and December 15, 1978. Claimant has received an award of reduced earnings resulting from injuries he sustained while in the employ of the Workers’ Compensation Board. Review is sought solely on the ground that claimant voluntarily withdrew from the labor market upon his retirement. The record demonstrates that claimant applied for State retirement when he was notified that he was about to be terminated from employment. His injury occurred before the retirement application became effective and he thereafter sought to regain employment with a former employer, the State Insurance Fund. That position was not available and the alternatives offered were unacceptable, owing to the nature of his disability. Accordingly, as found by the board, claimant did not voluntarily remove himself from the labor market and its decision, which is supported by substantial evidence, must be affirmed (Matter of Larke v Bell Aerosystems, Div. Bell Aerospace Corp., 50 AD2d 649, affd 40 NY2d 1019; Matter of Santry v Westinghouse Elec. Corp., 35 AD2d 1037; Matter of Yankoski v Carborundum Co., 32 AD2d 593). Decisions affirmed, with costs to the *643Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.